DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 10 March 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings and specification and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “a plurality of metal legs”. While the original disclosure provides support for a plurality of legs, there is no support for a plurality of metal legs, as now claimed. The only structures described as being made from metal are the frame 30 (see paragraph 35 of the specification) and the anchor bolts 12 (see paragraph 26).
This same issue also applies to claims 16-19, 21, and 22.
Claims 9 and 11-18 are rejected based on their dependency from claim 8.
Claim 19 recites that “the metal frame and the anchor bolt retainers overlie less than 25% of the exposed top surface [of the concrete pour]”. The original disclosure does not provide explicit support for this new claim language. Paragraph 43 of the specification states that “the frame 30 can overlie less than 50% and in certain configurations less than 25% and in further configurations less than 15% of the cross sectional area of the form 10”. Notably, paragraph 43 does not discuss the anchor bolt retainers. Also, paragraph 43 refers to the cross sectional area of the form 10, not the exposed top surface of the concrete pour. To the extent that the Applicant’s drawings might provide support for the claim language at issue, there is nothing in the specification to indicate that the drawings are to scale or that the relative dimensions of the different structures are accurate.
This same issue also applies to claim 20.
Claims 20 and 21
Claim 21 recites that “the metal legs are coupled to the form”. While the original disclosure provides support for the legs engaging the form (see paragraph 53 and Figure 7), there is no support for the legs being coupled to the form, as now claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that “the plurality of metal legs are independent and separate from the form”. Use of the phrase “independent and separate” suggests that “independent” and “separate” mean different things. However, given the context, it is unclear what the distinction is between “independent” and “separate”. That is, the legs being “independent” from the form seems to require the same structural arrangement as the legs being “separate” from the form. For purposes of examination, the phrase “independent and separate” will be interpreted as being redundant, i.e., as though “independent” and “separate” mean the same thing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, 11-14, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0197573 (“Goss”).
Regarding claim 8, Goss discloses a template assembly (at least the frame 102; see Figure 1 and paragraph 46) for cooperating with a form (the form 104; see Id.) to locate a plurality of anchor bolts (the inbeds 117, which can be anchor bolts; see Id.) in a predetermined relationship within a concrete pour in the form (see Figure 1 and paragraphs 44-46), the template assembly comprising:
(a) a metal frame (at least the elongate members 110 and cross-members 112 of the frame 102; see Figure 1 and paragraph 46; the subcomponents of the frame 102 can be formed from metal; see paragraph 48) comprising elongate metal side members (the elongate members 110) and metal cross members interconnecting the side members (the cross-members 112);
relative to the form does not add or alter any structure of the metal legs, at least not compared to what is disclosed by Goss; consider the alternative embodiment where the frame 102 is not connected to the form 104, i.e., where the form 104 rests on the bottom of the hole, spaced from the frame 102, in Figure 8A; in such an embodiment, the grade pins 204 would locate the frame 102 relative to the form 104, as recited; however, nothing about the grade pins 204 themselves, particularly the structure of the grade pins 204, would have changed; therefore, the language that the metal legs are configured to locate the metal frame relative to the form does not define over Goss;  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114(II); Also, a claim is only limited by positively recited elements; Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see MPEP 2115; in the present case, the form represents an article being worked upon); and
(c) a plurality of anchor bolt retainers (the template members 114; see Figure 1 and paragraph 46) fixedly connected to the metal frame (see Id.), each anchor bolt retainer fixedly connected at a corresponding single position (see paragraph 46, which states that the template members 114 can be removably coupled to the frame 102 using bolts or permanently coupled to the frame 102, e.g., by welding; either arrangement meets the limitation at issue in that, at a given time, a given template member 114 is fixedly connected to the frame 102 at a single position), each anchor bolt retainer including an anchor bolt engaging surface (the interior of any one of the holes 116; see Figures 1, 3A, and 3B and paragraph 46), wherein each anchor bolt engaging surface is disposed in a fixed predetermined position relative to a remaining subset of the plurality of anchor bolt engaging surfaces (see Figures 1, 3A, and 3B; note the fixed relative positioning of the holes 116 within a given template member 114; also, note that the template members 114 can be fixed in place relative to one another using bolts or welding; see paragraph 46).

Regarding claim 9, Goss discloses wherein the metal frame comprises a plurality of components (at least the elongate members 110, cross-members 112, template members 114, and attachment members 118) moveable between a transport configuration and a template configuration (the template members 114 can be removably coupled to the remainder of the frame 102 using bolts; see paragraph 46; the attachment members 118 can also be removably coupled to the remainder of the frame 102 using bolts; see paragraph 47).
claim 11, Goss discloses wherein the plurality of anchor bolt retainers are welded to the metal frame (the template members 114 can be welded to the frame 102; see paragraph 46).

Regarding claim 12, Goss discloses wherein the metal frame has sufficient rigidity to preclude deflection of more than 0.1 inches from a weight of the metal frame over a length of the metal frame (the frame 102 is made from metal, such as aluminum 4 inch C-channel; see paragraph 48; the Applicant’s frame is also made from metal, such as beams having C profiles, to prevent deflection greater than design tolerances; see paragraph 35; accordingly, it is expected that the frame 102 of Goss meets the limitations of claim 12; Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see MPEP 2112.01(I)).

Regarding claims 13 and 14, please see the rejection of claim 12.

Regarding claim 18, Goss discloses wherein the metal legs are configured to be located outside a periphery of the form (see the positioning of the grade pins 204 and form 104 in Figures 7 and 8A).
claim 22, please see the rejection of claim 8 based on Goss. With respect to the concrete pour having an exposed top surface, see Figure 8C of Goss, which is a top plan view of the frame 102 and form 104. Furthermore, as discussed in MPEP 2115, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In the present case, the form and concrete pour represent an article and material worked upon by the claimed template assembly and, therefore, do not impart patentability to the claims.
With respect to the metal frame defining a frame periphery, see Figures 1 and 8C of Goss.
With respect to the plurality of metal legs being independent and separate from the form, see Figures 7 and 8A of Goss. The grade pins 204 are not part of the frame 104. In addition, as discussed above, the form represents an article being worked upon and, therefore, does not impart patentability to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goss, as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2014/0183330 (“Simmons”).
Regarding claim 15, Goss discloses that the frame 102 can be formed from any suitable material, such as a metal like aluminum, and that the frame 102 can have any suitable shape. See paragraph 48. However, Goss does not explicitly disclose the use of tube steel.
With respect to the tube language, this represents a change in shape that would have little effect on the functioning of the frame 102 (relative to the use of the C-channel shape of Goss). Accordingly, it does not patentably define over Goss. See MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to the use of steel, Simmons is directed to a template system for use in the fabrication of poured-concrete footings. See paragraphs 1-14 and Figures 6-17. The templates are preferably made from steel and can be made from stock having a rectangular-tubular cross section. See paragraph 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used tube steel for the frame 102 of Goss, as taught by Simmons, since Simmons indicates that this is a suitable material for such structure (see paragraph 30), and Goss states that any suitable material and shape can be used (see paragraph .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goss.
Regarding claim 16, Goss discloses wherein the legs are adjustable in height (the grade beams 206 can be set at an appropriate elevation on the grade pins 204 using fasteners, such as screws; see paragraph 57 and Figures 7 and 8A).
Alternatively, note the embodiment of Figure 11A of Goss, where the frame system 400 includes supports 450 configured to allow vertical movement of the frame 402 relative to the supports 450. See paragraph 70.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the grade pins 204 could be replaced with the supports 450, if desired, given the similarities between the two embodiments. See Figures 1, 3A, 11A and 11B and paragraph 69, which states that the frame 402, form 404, and assembly 406 can have a similar configuration and connection as the frame 102, form 104, and assembly 106. Further, this would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Claims 8, 9, 12-14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,261,544 (“Addison”), cited in an IDS, in view of Goss.
Regarding claim 8, Addison discloses a template assembly (the locator system 2; see Figure 1 and column 3, line 59, to column 4, line 15) for cooperating with a form (see Id.) to Id.) in a predetermined relationship within a concrete pour in the form (see Id.), the template assembly comprising:
(a) a metal frame (the rails 4 and 6, which are in the form of angle iron; see Figure 1 and column 3, lines 64-66; also, the rails 34 and 36, which are straight rather than angled; see Figure 1 and column 4, lines 58-66) comprising elongate metal side members (the rails 4 and 6 or 34 and 36);
(b) a plurality of legs (the lift supports 38 and 40; see Figure 1 and column 5, lines 4-7) projecting from the metal frame (see Figure 1), the plurality of legs configured to locate the metal frame relative to the form (the positioning of the lift supports 38 and 40 affects the relative positioning of the rails 4, 6, 34, 36 and form; see Figure 1; see also MPEP 2114(II) and 2115; in the present case, the form represents an article being worked upon); and
(c) a plurality of anchor bolt retainers (the locating plates 8, 10, and 37; see Figure 1, column 3, line 66, to column 4, line 1, and column 4, lines 60-63) fixedly connected to the metal frame (by screws, such as screws 20 and 22, which are used to secure the locating plate 8 to the rails 4 and 6; see Figures 1-3 and column 4, lines 16-22), each anchor bolt retainer fixedly connected at a corresponding single position (see Id.; at a given time, a given locating plate is fixedly connected to the rails at a single position), each anchor bolt retainer including an anchor bolt engaging surface (see Figure 3), wherein each anchor bolt engaging surface is disposed in a fixed predetermined position relative to a remaining subset of the plurality of anchor bolt engaging surfaces (see Figure 1 and column 4, lines 23-38).
Addison does not disclose metal cross members interconnecting the side members. However, such structure is known from at least Goss. See the cross-members 112 in Figure 1. It 
Addison does not disclose that the legs are metal legs. However, the use of metal legs is known from at least Goss. See the grade pins 204, which can be steel pins, as discussed in paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the lift supports 38 and 40 from metal since Goss indicates that metal is a suitable material for the legs of a template assembly. Furthermore, this would represent a simple substitution of one known element for another (one material for another) to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 9, modified Addison discloses wherein the metal frame comprises a plurality of components (at least the rails 4, 6, 34, and 36, locating plates 8, 10, and 37, and lift supports 38 and 40 of Addison) moveable between a transport configuration and a template configuration (the locating plates 8, 10, and 37 can be removed from the rails 4, 6, 34, 36 by removing the screws; see Figures 1-3 and column 6, lines 5-15 of Addison).

Regarding claims 12-14, the same reasoning applies as set forth in the rejection of these claims based on Goss. The rails 4 and 6 of Addison are in the form of angle iron, while rails 34 and 36 are straight. See column 3, lines 64-66, and column 4, lines 58-66.

Regarding claim 17, modified Addison discloses wherein the metal legs are configured to engage the form (see Figure 1 of Addison, which shows the lift supports 38 and 40 in contact with the form).

Regarding claim 19, please see the rejection of claim 8 based on Addison and Goss. With respect to the concrete pour having an exposed top surface area, see Figure 1 and column 3, lines 59-63, of Addison. When concrete is poured into the form shown in Figure 1, it will have a top surface that is exposed at least in the areas not underneath the locator system 2. Furthermore, as discussed in MPEP 2115, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In the present case, the form and concrete pour represent an article and material worked upon by the claimed template assembly and, therefore, do not impart patentability to the claims.
With respect to the metal frame and the anchor bolt retainers overlying less than 25% of the exposed top surface, see Figure 1 of Addison. Furthermore, as discussed in MPEP 2114(II), “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In addition, as discussed 

Regarding claim 20, please see the rejection of claim 19 immediately above based on Addison and Goss. See also Figure 1 of Addison.

Regarding claim 21, as discussed above in the rejection of claim 19 based on Addison and Goss, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In addition, the form represents an article being worked upon and, therefore, does not impart patentability to the claims.

Regarding claim 22, please see the rejections of claims 8 and 19 based on Addison and Goss. With respect to the metal frame defining a frame periphery, see Figure 1 of Addison. With respect to the plurality of metal legs being independent and separate from the form, see Figure 1 and column 5, lines 4-7, of Addison. The lift supports 38 and 40 sit on top of the form. They are not disclosed as being part of the form. Furthermore, as discussed in MPEP 2115, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In the present case, the form represents an article worked upon by the claimed template assembly and, therefore, does not impart patentability to the claims.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of Goss, as applied to claim 8 above, and further in view of Simmons.
Regarding claim 15, the same reasoning applies as set forth in the rejection of this claim based on Goss and Simmons. Addison discloses that the rails 4, 6, 34, 36 should be strong and can be in the form of angle iron. Alternatively, the rails can be straight or have a T cross section. See column 3, lines 64-66, and column 4, lines 58-68. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted tube steel for the angle iron.

Response to Arguments
The Applicant's arguments filed 10 March 2021 have been fully considered, but they are not persuasive.
The Applicant argues that the grade pins 204 of Goss do not locate the frame 102 relative to the form 104. Although this appears to be the case, the claim language at issue does not define over Goss, as discussed above in the rejection of claim 8 based on Goss. Specifically, the language does not limit the structure of the claimed metal legs in a way that defines over Goss.

With respect to the Applicant’s argument that the adjustability of the locating plates in Addison means that they are not fixedly connected to the frame, the Examiner respectfully disagrees. One object is fixedly connected to another object when the objects are connected in such a manner as to prevent relative movement, i.e., the objects are fixed in place relative to one another. This does not preclude the possibility that the objects could be manually detached, for example by removing a plurality of bolts. The objects are still fixedly connected when the bolts are in place.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744